Appellate Case: 22-4093     Document: 010110779910       Date Filed: 12/09/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 9, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  WARREN B. AVERY,

        Plaintiff - Appellant,

  v.                                                         No. 22-4093
                                                     (D.C. No. 4:22-CV-00063-PK)
  LANCE WADE,                                                  (D. Utah)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

       Appellant Warren B. Avery, proceeding pro se and in forma pauperis, appeals

 the district court’s dismissal with prejudice of his 42 U.S.C. §§ 1983 and 1985

 claims. We agree with the district court that Avery failed to state claims for which

 relief could be granted, that his claims were frivolous, and that amendment would be

 futile. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1. After
 examining the briefs and appellate record, this panel has determined unanimously to
 honor Avery’s request for a decision on the briefs without oral argument. See
 Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore submitted without
 oral argument.
Appellate Case: 22-4093     Document: 010110779910        Date Filed: 12/09/2022    Page: 2



                                    BACKGROUND

        Avery alleges that a ring of drug-traffickers and defendant Lance Wade, the

 owner of Avery’s former apartment building, regularly fly over his home in airplanes

 and attack him with lasers. He tried notifying the FBI, the White House, and the

 Department of Homeland Security about these alleged attacks, but to no avail. So he

 turned to the courts for relief.

        Avery first filed a complaint in Utah state district court seeking prosecution

 against unnamed defendants for hate crimes and “narco-terrorism.” R. at 36. The

 Utah state district court dismissed his claims without prejudice for failure to state a

 claim. The court explained that Avery failed to name any defendant, and that the

 remedy he sought—an FBI investigation—wasn’t a remedy the court could order.

 Avery appealed his case to the Utah Supreme Court, which then transferred his

 appeal to the Utah Court of Appeals. After his state-court appeal failed, Avery then

 filed a complaint in the United States District Court for the District of Utah.

        In federal court, Avery sued Wade and his “narco terrorist associates” under

 42 U.S.C. §§ 1983 and 1985(3), alleging violations of his First and Fourteenth

 Amendment rights. Id. at 4. He claimed that Wade and his associates attacked him at

 his home from “extraterrestrial airplanes [seven] day[s] a week day and night.” Id. at

 8. He alleged that they used lasers and “infrared cannons” to injure his head and

 limbs. Id. at 11. And he referred to defendants’ alleged conduct as a “hate crime.” Id.

 at 12. But in his pro se complaint form, Avery checked “No” to questions asking

 whether the defendants acted under the authority or color of state law. Id. at 6–7. As

                                             2
Appellate Case: 22-4093    Document: 010110779910       Date Filed: 12/09/2022     Page: 3



 a remedy, he sought an “FBI investigation” of the “terrorist felonies” of Wade and

 his unnamed co-conspirators. Id. at 5.

       Avery consented to a magistrate judge resolving his case, and the magistrate

 judge granted Avery’s motion to proceed in forma pauperis. The magistrate judge

 ruled that Avery failed to state a claim under § 1983 because he didn’t allege that

 Wade was a state official or acted under color of state law; instead, the complaint

 suggested “that Mr. Wade is a private citizen who owns apartment complexes in Salt

 Lake County, Utah.” Id. at 43. The magistrate judge also ruled that Avery failed to

 state a claim under § 1985 because he failed to plead the necessary elements. And the

 magistrate judge ruled that Avery’s complaint was “frivolous” because he made

 “fanciful and delusional” allegations. Id. at 44. Because Avery’s complaint was

 frivolous, the magistrate judge found that amendment would be futile and dismissed

 Avery’s complaint with prejudice. To support dismissal of Avery’s claims, the

 magistrate judge cited both the in forma pauperis statute, 28 U.S.C. § 1915(e)(2)(B),

 and Federal Rule of Civil Procedure 12(b). Avery timely appealed.

                              STANDARD OF REVIEW

       We review de novo dismissals for failure to state a claim under

 § 1915(e)(2)(B), applying the same standard of review as under Federal Rule of Civil

 Procedure 12(b)(6). Kay v. Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007) (citations

 omitted). And we review a district court’s dismissal of an in forma pauperis

 complaint for frivolity under § 1915(e)(2)(B) for abuse of discretion. McWilliams v.

 Colorado, 121 F.3d 573, 574–75 (10th Cir. 1997) (citing Schlicher v. Thomas,

                                            3
Appellate Case: 22-4093    Document: 010110779910         Date Filed: 12/09/2022     Page: 4



 111 F.3d 777, 779 (10th Cir. 1997)). Because Avery proceeds pro se, we construe his

 pleadings liberally without acting as his advocate. Hall v. Bellmon, 935 F.2d 1106,

 1110 (10th Cir. 1991).

                                        DISCUSSION

       Liberally construing Avery’s appellate brief, we find that he challenges the

 district court’s entire order on appeal.1 A district court must dismiss an in forma

 pauperis case if the court determines that the case is “frivolous or malicious,” “fails

 to state a claim on which relief may be granted,” or “seeks monetary relief against a

 defendant who is immune from such relief.” § 1915(e)(2)(B)(i)–(iii). The district

 court dismissed Avery’s complaint for two reasons: failure to state a claim and

 frivolity. We consider each in turn.

       The district court didn’t err in ruling that Avery failed to state claims for relief

 under §§ 1983 and 1985(3). To state a claim under § 1983, Avery must show that

 Wade and the other defendants acted under color of state law. Brokers’ Choice of

 Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1143 (10th Cir. 2014) (citing Am.

 Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999)). Avery made no effort to

 show that Wade or other defendants were state actors; instead, he expressly

 disclaimed that Wade or any unnamed defendant acted under color of state law. The

 district court didn’t err in dismissing Avery’s § 1983 claim.


       1
         Avery moves to amend his opening brief with documents elaborating on
 “narco-terrorism.” Because of his pro se status, we grant Avery’s motion. But given
 the outlandish nature of his allegations, his supplemental brief lends no additional
 merit to his case.
                                             4
Appellate Case: 22-4093      Document: 010110779910       Date Filed: 12/09/2022     Page: 5



        Avery’s § 1985(3) claim also fails. To state a claim under § 1985(3), Avery

 must show (1) a conspiracy; (2) to interfere with his rights because of racial or class-

 based animus; (3) an act in furtherance of the conspiracy; and (4) a resulting injury.

 Tilton v. Richardson, 6 F.3d 683, 686 (10th Cir. 1993) (quoting Griffin v.

 Breckenridge, 403 U.S. 88, 101–03 (1971)). Avery comes far short of alleging all the

 elements of a § 1985(3) claim. Though he alleges a conspiracy, he doesn’t name any

 defendants other than Lance Wade. And he doesn’t explain how Wade, along with

 the unnamed defendants, conspired to interfere with his rights because of racial or

 class-based animus. The district court correctly dismissed Avery’s § 1985 complaint

 for failure to state a claim.

        For similar reasons, the district court didn’t abuse its discretion in dismissing

 Avery’s claims as frivolous and determining that any amendment would be futile. A

 claim is frivolous—and therefore compels dismissal under § 1915(e)(2)(B)—if it

 relies on an “indisputably meritless legal theory” or “[c]learly baseless factual

 allegations . . . that are ‘fantastic’ or ‘delusional.’” Northington v. Jackson, 973 F.2d

 1518, 1520 (10th Cir. 1992) (first quoting Neitzke v. Williams, 490 U.S. 319, 327

 (1989); and then quoting Hall, 935 F.2d at 1109). Avery’s allegations about

 narco-terrorists attacking him with space lasers are “[c]learly baseless,” “fantastic,”

 and “delusional” and could never support a claim under § 1983 or § 1985(3), even if

 he amended other deficiencies in his complaint. See id. The district court may

 dismiss a pro se complaint with prejudice if “no amendment could cure [the]

 defect[s].” Curley v. Perry, 246 F.3d 1278, 1282 (10th Cir. 2001). Avery raised

                                             5
Appellate Case: 22-4093     Document: 010110779910          Date Filed: 12/09/2022   Page: 6



 “indisputably meritless legal theor[ies],” so the court didn’t abuse its discretion in

 dismissing his claims with prejudice. See Northington, 973 F.2d at 1520 (quoting

 Neitzke, 490 U.S. at 327).

                                     CONCLUSION

        Because Avery’s claims are frivolous and fail to state grounds for relief, we

 affirm the judgment of the district court. 2


                                                Entered for the Court


                                                Gregory A. Phillips
                                                Circuit Judge




        2
            We also deny Avery’s “Motion for Unnamed or Anonymous Appellee.”
                                                6